SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 29, 2015 POAGE BANKSHARES, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35295 45-3204393 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1500 Carter Avenue, Ashland, Kentucky (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(606) 324-7196 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On June 29, 2015, the Board of Directors of Poage Bankshares, Inc. (the “Company”) terminated the Company’s current stock repurchase program and authorized a new stock repurchase program.The terminated program authorized the repurchase of up to 195,244 shares of the Company’s outstanding shares of common stock, of which 93,241 shares remained available for repurchase.The new repurchase program authorizes the repurchase of up to 200,000 shares, which represents approximately 5% of the shares currently outstanding.The new repurchase program is effective upon adoption.The timing of the purchases will depend on various factors, including but not limited to, market conditions and prices, available funds and alternative uses of capital.The stock repurchase program may be carried out through open-market purchases, block trades, negotiated private transactions and pursuant to a trading plan that will be adopted in accordance with Rule 10b5-1 under the Securities Exchange Act of 1934.Any repurchased shares will be treated by the Company as authorized but unissued shares. Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. POAGE BANKSHARES, INC. Date: June 29, 2015 By: /s/ Ralph E. Coffman, Jr. Ralph E. Coffman, Jr. President and Chief Executive Officer
